Title: To Benjamin Franklin from Samuel Smith, 2 September 1779
From: Smith, Samuel
To: Franklin, Benjamin


Sir,
Nantes Sepre: 2nd: 1779
I take the Liberty to trouble you with a few Lines, which hope you’ll excuse, on seeing the immediate Necessity of my writing—
I embark’d from Philada: for France & was unfortunately taken, haveing at the same Time with me a Sum, in Loan Interest Bills drawn on the Commissioners for the Thirteen United States of America at Paris, which was oblidg’d to destroy, they being the first Bills of the setts—
Since my Arrival here I’m inform’d of a Ship from Philada: called the Mary & Elizabeth being taken with her Mail and carried to Lisbon, have great Reason to believe that I had Letters with either the 2nd, 3rd: or 4th: Bills inclosed to me on board the said Vessell—
Should those People be so dishonest as to present any of these Bills, it must be under a false signature, as I do here declare to you, that I have not as yet, receiv’d any of the remaining setts, & must beg of you if any of said Bills have been already presented & accepted, to stop the payment, but if none of them have yet appear’d, not to accept them when they do without advice from me, as those Bills are made payable to me by indorsement from Messrs: Wikoff, Turnbull & Compy. & when I shall receive any of the setts of the said Bills, shall send them forward for your acceptance with a Letter of advice—
If you would please to favour me with an Answer to this Letter by the next Post, it will greatly contribute to the releif of a distress’d mind, & am Sir, with the utmost Respect your most Obedt: & very humb servt
Saml Smith
The Honourabl: Benjamin Franklin
 
Notation: Ansd 8 Sept
